DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5, 7, and 22-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a power module comprising: a transformer unit disposed on the main board; a first capacitor unit disposed on the main board; a second capacitor unit disposed on the main board, a first switch unit the main board; a second switch unit disposed on the main board, a first external pin electrically coupled to the first terminal of the first capacitor unit, a second external pin electrically coupled to the second terminal of the second capacitor unit, a third external pin electrically coupled to the first terminal of the first switch unit, a fourth external pin electrically coupled to the second terminal of the second switch unit, the secondary-side circuit disposed on the main board; a fifth external pin electrically coupled to a first output terminal of the secondary-side circuit, and a sixth external pin electrically coupled to a second output terminal of the secondary-side circuit, wherein the first external pin, the second external pin, the third external pin, the fourth external pin, the fifth external pin and the sixth external pin are in direct contact with the main board, each of the first external pin, the second external pin, the third external pin, the fourth external pin, the fifth external pin and the sixth external pin has two opposing ends, one of the two opposing ends is in direct contact with the main board, and an other end of the two opposing ends laterally extends outside the main board.
Claim 23 recites, inter alia, a power module, comprising: a transformer unit disposed on the main board; a capacitor unit electrically coupled to the first external pin and the second 
Claim 28 recites, inter alia, a power module, comprising: a transformer unit disposed on the main board; a primary-side circuit disposed on the main board; a first external pin, a second external pin, a third external pin and a fourth external pin electrically coupled to the primary-side circuit respectively, and the first to fourth external pins extending outside the main board;
a secondary-side circuit disposed on the main board, a fifth external pin and a sixth external pin electrically coupled to the secondary-side circuit, wherein the first external pin, the second external pin, the third external pin, the fourth external pin, the fifth external pin and the sixth external pin are in direct contact with the main board, each of the first external pin, the second external pin, the third external pin, the fourth external pin, the fifth external pin and the sixth external pin has two opposing ends, one of the two opposing ends is in direct contact with the main board, and an other end of the two opposing ends laterally extends outside the main board.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837